Name: Council Regulation (EEC) No 2962/88 of 26 September 1988 temporarily suspending the autonomous Common Customs Tariff duty on crude proteinaceous material extracts falling within CN code EX 3504 00 00
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 29 . 9 . 88 Official Journal of the European Communities No L 269/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2962/88 of 26 September 1988 temporarily suspending the autonomous Common Customs Tariff duty on crude proteinaceous material extracts falling within CN code ex 3504 00 00 the period of validity by reference to the interests of Comunity production, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production of the product referred to in the Annex is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duty for the product in question only partially ; Whereas, taking account of the difficulties encountered in accurately assessing the development of the economic situation in the sector concerned in the near future, this suspension should be taken only temporarily, by fixing HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duty for the product appearing in the Annex shall be suspended at the level shown therein . This suspension shall apply form 1 October to 31 December 1988 . Article 2 This Regulation shall enter into force on 1 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1988 . For the Council The President Th. PANGALOS No L 269/2 Official Journal of the European Communities 29 . 9 . 88 ANNEX CN code Description Rate of autonomous duty (%) ex 3504 00 00 Crude proteinaceous material extracts, containing interferon alpha-2b, obtained from genetically-manipulated Escherichia coli, for further purification to human interferon alpha-2b (a) 3 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.